Exhibit 10(l)(1)(A)

AMENDMENT TO


AMERICAN ELECTRIC POWER SYSTEM
SUPPLEMENTAL RETIREMENT SAVINGS PLAN
(as Amended and Restated as of January 1, 2011)




This Amendment is made by American Electric Power Service Corporation to the
American Electric Power System Supplemental Retirement Savings Plan (the “Plan”)
that was amended and restated effective January 1, 2011, by means of a document
that was signed December 15, 2010.


WHEREAS, the Plan defines eligibility by reference to the salary grade level of
the Company’s employees; and


WHEREAS, the Company intends to revise its entire salary grade structure
effective January 1, 2015, rendering the current language obsolete; and


WHEREAS, the Company wants to maintain some degree of flexibility in selecting
the employees who may be made eligible to make deferral elections under the
Plan, while recognizing the requirement to limit eligibility to a select group
of management or highly compensated employees;


NOW, THEREFORE, the Plan is hereby amended as follows:


1.
Section 2.11 of the Plan hereby is amended in its entirety to read as follows:



“2.11 “Eligible Employee” means any employee of the Company who is designated by
the Company as eligible to participate in this Plan, provided that such
employees are limited to a select group of management or highly compensated
employees. Individuals not directly compensated by the Company or who are not
treated by the Company as an active employee shall not be considered Eligible
Employees.”


2.    In all other respects, the terms of the Plan are ratified and confirmed.


IN WITNESS WHEREOF, this Amendment has been executed this 3rd day of December,
2014.


AMERICAN ELECTRIC POWER SERVICE CORPORATION




By:
/s/ Tracy A. Elich
 
Tracy A. Elich
 
 
Vice President - Human Resources
 



